DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Independent claims 2, 8, 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16, 1 of copending Application No. 15/693151. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims contain the same concepts: a sample in a sample container, scanning to generate signal data, identifying the presence of a label, restoring a portion of the attenuated data, and identifying the sample based on both the signal and restored data, and are therefore, fully anticipated by the claims in ‘151.
The dependent claim double patenting correlations are summarized below:
Instant Application Claim
15/693151 Claim
2
1
3
3
4
20
5
6
6
7

10
8
16
9
16
10
19
11
2
12
20
14
17
16
1
17
14
18
3


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 13, 15, 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2, 8, 16 would be allowable if rewritten or amended to overcome the Double Patenting rejection set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 2, the prior art of record, taken alone or in combination, fails to disclose or render obvious a non-transitory machine readable storage device or storage disc comprising instructions that detect if a sample container having a sample disposed therein includes a label attached to a surface of the sample container based on signal data generated via a scanner, the signal data including a first portion and a second portion, the detection based on the second portion of the signal data and when the sample container includes a label, apply an adjustment factor to the second portion of the signal data to create adjusted signal data; and determine a property of the sample based on one or more of the first portion of the signal data or the adjusted signal data, in combination with the rest of the limitations of the claim.
As to claim 8, the prior art of record, taken alone or in combination, fails to disclose or render obvious an apparatus comprising a controller to detect a presence of one or more labels on the sample container based on an attenuated portion of signal data generated by the scanner during scanning of the sample container; apply a first signal restoration factor to the attenuated portion to generate a restored portion; and identify the sample as a routine sample or as an exception based on the signal data including the restored portion, in combination with the rest of the limitations of the claim.
As to claim 16, the prior art of record, taken alone or in combination, fails to disclose or render obvious an apparatus comprising instructions and circuitry to determine, based on sensor data generated during the exposure of the sample container to light, if the sample container contains a label coupled to a surface of the sample container; when the sample container contains the label, apply an adjustment factor to the sensor data to generate adjusted sensor data; and determine a property of the sample based on one or more of the sensor data or the adjusted sensor data, in combination with the rest of the limitations of the claim.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536.  The examiner can normally be reached on M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.C.U/Examiner, Art Unit 2877                                                                                                                                                                                                        
/Kara E. Geisel/Supervisory Patent Examiner, Art Unit 2877